Citation Nr: 1331759	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  06-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to higher initial disability ratings for left serous otitis media with history of eustachian tube dysfunction, currently evaluated as 10 percent disabling-to include whether separate ratings for hearing impairment and complications other than otitis media are warranted.

2.  Entitlement to an initial disability rating in excess of 10 percent for tendonitis of the right elbow. 

3.  Entitlement to an initial, compensable disability rating for residuals of septoplasty.  

4.  Entitlement to an initial, compensable disability rating for sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for more than twenty years on active duty from October 1982 to December 2002. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision of the RO that, in pertinent part, granted service connection for left serous otitis media with history of eustachian tube dysfunction evaluated as 0 percent (noncompensable) disabling; for tendonitis of the right elbow evaluated as 10 percent disabling; for residuals of septoplasty evaluated as 0 percent (noncompensable) disabling; and for sinusitis evaluated as 0 percent (noncompensable) disabling-each effective on the date of claim in April 2004.  The Veteran timely appealed for higher initial ratings.

In December 2005, the RO increased the disability evaluation to 10 percent for left serous otitis media with history of eustachian tube dysfunction, effective April 26, 2004; and assigned a noncompensable evaluation, effective April 1, 2005.  Because higher evaluations are available for left serous otitis media with history of eustachian tube dysfunction, both before and after April 1, 2005-and the Veteran is presumed to seek the maximum available benefit for a disability-the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2009, the Board granted a 10 percent disability rating for left serous otitis media with history of eustachian tube dysfunction, for the period from April 1, 2005; and remanded the matter of initial disability evaluations in excess of 10 percent, to include whether separate ratings for hearing impairment and complications other than otitis media are warranted, for further development.  The Board also remanded the matters of higher initial disability ratings for tendonitis of the right elbow, residuals of septoplasty, and sinusitis for additional development.

In May 2012, the Board again remanded each of the matters on appeal.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

SSOC 
 
It appears that the Veteran had moved his residency; and that he did not receive the May 2013 supplemental statement of the case, which was returned as "not deliverable as addressed" by the U.S. Postal Service.   A review of the electronic VBMS record reflects another address for the Veteran.

As there is another known address, the RO or AMC should make another attempt to send a copy of the May 2013 supplemental statement of the case to the Veteran at his current address.

While further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran a copy of the May 2013 supplemental statement of the case.  The SSOC should be sent to the Veteran's address, as reflected in VBMS (see also, VBMS address print-out in the claims file).  Provide the Veteran and his representative with an appropriate period of time in which to respond before the case is returned to the Board.

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


